Citation Nr: 1804682	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  05-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims file now rests with the RO in Anchorage, Alaska.  

Parenthetically, the Board notes that the TDIU claim on appeal was raised in conjunction with the Veteran's claim of entitlement to an increased rating for service-connected PTSD that was previously on appeal.  See June 2011 Board Remand.  In June 2017, the Board denied the increased rating claim but remanded the TDIU issue for additional evidentiary development, specifically to obtain an additional medical opinion.  All requested development has been conducted and the appeal has been returned to the Board for further consideration.  


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent her from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, service connection has been established for several disabilities.  Effective May 12, 1998, herpes simplex II is rated 60 percent disabling; PTSD is rated 50 percent disabling; left shoulder degenerative joint disease (DJD) with impingement is rated 10 percent; and a right foot disability and left wrist ganglion cyst are rated noncompensable (zero percent disabling), bringing the Veteran's combined rating to 80 percent.  Given the foregoing, the Veteran met the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as of May 12, 1998.  

Nevertheless, the Board notes that, effective July 14, 2005, the Veteran's PTSD is rated 70 percent disabling, bringing her combined rating to 90 percent.  Effective November 9, 2005, cervical spine degenerative disc disease is rated 30 percent disabling and, effective July 24, 2007, right shoulder strain and DJD is rated 10 percent disabling.  Despite these awards, the Veteran's combined rating remained 90 percent.  See 38 C.F.R. § 4.25.  However, effective November 9, 2007, tension headaches are rated 30 percent disabling, bringing her combined rating to 100 percent.  

Although the Veteran's combined rating is 100 percent effective November 9, 2007, the Board acknowledges that the combined 100 percent rating does not render moot the question of entitlement to TDIU from that date.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Akles v. Derwinski, 1 Vet. App. 118 (1991).  Instead, the Board will consider whether any single service-connected disability can support the award of TDIU from November 9, 2007.  

After review of the lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities have prevented her from securing or following gainful employment at any point during the appeal period, including prior to or after November 9, 2007.  

The Veteran has asserted that she has held more than 60 jobs since returning from service and she has essentially attributed her unemployability to her PTSD.  Indeed, she has stated that she has difficulty working and been fired from numerous jobs because of various factors, including having conflicts with supervisors and other co-workers, in addition to an inability to take instructions, multi-task, or deal with stressful situations at work.  See September 2002 Veteran statements dated September 2002 and November 2017; VA treatment records dated November 2000 and December 2005; November 2001 VA examination reports dated November 2001, August 2003.  

The medical evidence of record confirms that the Veteran's PTSD results in an occupational impairment as a result of her irritability and anger, hypervigilance, difficulty adapting to stressful circumstances and establishing effective work relationships, in addition to her other symptoms.  See VA examination reports dated November 2001, July 2005, and February 2014.  

The medical evidence also shows that the Veteran's other service-connected disabilities result in various functional impairments that impact her ability to perform various physical duties.  The Veteran's service-connected left shoulder and cervical spine disabilities are manifested by decreased range of motion in the shoulder and neck areas and, as a result of limited motion and pain, reduce her ability to carry moderate weight, sit in front of a computer for prolonged periods of time, perform sustained overhead work or sustained movement of the neck.  See VA Joints and Shoulder examinations dated January 2003 and July 2012; see also July 2016 VA examination report.  

Likewise, the Veteran's service-connected tension headaches are shown to impair her ability to work, as they are occasionally accompanied by nausea and vomiting and severe enough to result in prostrating attacks that render her unable to function.  See July 2012 VA headaches examination report.  The Veteran has provided varying information about the frequency of her headaches.  During the July 2005 PTSD examination, she stated that her headaches occurred four to five times a year but, during the July 2012 headaches examination, she reported having headaches three to four times a month.  The August 2017 VA examiner also noted that a November 2016 treatment record reflects that the Veteran reported having headaches once a month.  

While the evidence shows the Veteran experiences occasional outbreaks, there is no indication or allegation that her service-connected herpes simplex II has any significant effects on her ability to work, as her symptoms are controlled by medication.  See VA skin examinations dated July 2005, June 2009, February 2014, and August 2017.  The Veteran's right foot and left wrist disabilities are similarly not shown to result in any significant functional impairment, as indicated by the noncompensable rating assigned to those disabilities.  

As demonstrated above, the evidence clearly shows that the Veteran's service-connected disabilities result in functional impairments that vary in presentation and severity.  Indeed, her PTSD impairs her overall functioning such that her ability to perform some mental tasks and social functioning necessary for employment are impaired, while her cervical spine, bilateral shoulder, and headache disabilities impair her ability to perform certain physical tasks.  

However, the preponderance of the evidence shows that, despite the various functional impairments caused by her service-connected disabilities, the Veteran remains capable of performing the physical and mental acts required for some form of gainful employment, including employment that allows her to work independently, without sustained overhead work, or with multiple breaks.  

Indeed, VA physicians who reviewed the evidence of record and opined that the Veteran's service-connected disabilities, considered in combination, do not and have not rendered her unable to obtain or retain substantially gainful employment consistent with her education and occupational experience.  See VA opinions dated July 2016 and October 2017.  Both clinicians noted the functional effects of the Veteran's disabilities; however, in considering whether the Veteran was rendered unemployable as a result of her disabilities, the clinicians found notable that the evidence showed that, throughout the appeal period, the Veteran engaged in routine functional abilities that are translatable to an employment setting.  

In this regard, the evidence reflects and the October 2017 examiner noted the Veteran had a generally stable full and part-time work history during the appeal period.  The evidence clearly shows the Veteran held several jobs during the appeal period and there are instances in which the Veteran reported being fired; however, the evidence reflects that the Veteran was generally able to find new employment fairly quickly and, in February 2008, the Veteran reported having a steady job schedule.  See e.g., November 2000 VA treatment records.  In November 2012, she reported working 10 to 18 hour days in a new business startup, which indicates a higher level of occupational functioning.  There are also occasions in which she reported satisfaction with her jobs.  See e.g., VA treatment records dated January 2002, February 2003, February 2009, November 2012, and August 2016.  

The examiners also noted the Veteran attended school and pursued higher education at various points during the appeal.  See e.g., VA treatment records dated April 2006, January 2007, October 2008, and March 2009.  During the October 2017 examination, she reported completing her associates' degree in aviation in 2009, as well as completing 180 undergraduate credits.  In November 2017, the Veteran stated that she was unable to obtain a bachelors' degree due to continued trauma, but she also stated that she received good grades.  The October 2017 VA examiner noted the Veteran described a fairly intact and robust ability to complete educational pursuits, which suggests long-standing intact functional skills.  He also noted that, while in school, the Veteran also volunteered at non-profit organizations, which she stated was possible because she was in charge and is respected in those rolls.  See also October 2015 VA treatment record and February 2014 VA PTSD examination.  Regardless, the Veteran's ability to volunteer at the non-profit organizations shows she is able to work well with others, including in a supervisory role.  

In addition to her work, school, and volunteer endeavors, the examiners noted the Veteran homeschooled her children and retained the ability to perform activities of daily living independently, such as managing her money and performing household tasks.  In March 2017, the Veteran reported performing constructional rehabilitation on her home without the assistance of a contractor, which shows she is able to perform physical tasks despite her service-connected musculoskeletal disabilities.  

In evaluating this claim, the Board considers the opinions provided by the VA examiners in July 2016 and October 2017 are highly probative as to the Veteran's employability during the appeal period, as both examiners considered the individual and joint effects on the Veteran's overall functioning and provided a rationale in support of their opinions, which is based on the lay and medical evidence of record.  Notably, other than the Veteran's statements, there is no other evidence of record which indicates that she has been unable to obtain and retain gainful employment during the appeal period, as a result of her service-connected disabilities alone.  

The Board acknowledges that the Veteran experiences occupational impairment as a result of her service-connected disabilities; however, her impairment is adequately reflected and contemplated in the individual and combined disability ratings assigned throughout the appeal period, as a high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Indeed, while the Veteran clearly has difficulty in employment settings, the evidence does not reflect that she is unable to obtain and retain some form of substantially gainful employment.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and, thus, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to TDIU is denied.  



____________________________________________
L.M BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


